          Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
MICHAEL RAPAPORT and MICHAEL           :
DAVID PRODUCTIONS, INC.,
                                                       Case No. 1:18-CV-08783
                                       :
                Plaintiffs,
                                                       DECLARATION OF JOANNA BLYTHE
                                       :               IN SUPPORT OF DEFENDANTS’
      -against-
                                                       MOTION FOR PARTIAL SUMMARY
                                       :               JUDGMENT AND OPPOSITION TO
BARSTOOL SPORTS, INC., ADAM SMITH,
KEVIN CLANCY, ERIC NATHAN and                          PLAINTIFFS’ MOTION FOR
                                       :               SUMMARY JUDGMENT OR IN THE
DAVID PORTNOY,
                                                       ALTERNATIVE, SUMMARY
                                                   :   ADJUDICATION
                        Defendants.
                                       :
-------------------------------------- X
BARSTOOL SPORTS, INC., ADAM SMITH, :
KEVIN CLANCY, ERIC NATHAN and
DAVID PORTNOY,                         :

                        Counterclaim Plaintiffs,   :

         -against-                                 :
MICHAEL RAPAPORT and MICHAEL                       :
DAVID PRODUCTIONS, INC.
                                                   :
                        Counterclaim Defendants.
                                                   :

-------------------------------------- X




08032-00008/3756680.5
             Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 2 of 12




                               DECLARATION OF JOANNA BLYTHE

          I, JoAnna Blythe, declare:

        1.          I am a paralegal and the Manager of Litigation Support at Greenberg Glusker

Fields Claman & Machtinger LLP, attorneys of record for Defendants Barstool Sports, Inc.

(“Barstool”), Adam Smith, Kevin Clancy, Eric Nathan and David Portnoy (“Portnoy”)

(collectively, “Defendants”) herein. The facts set forth herein are of my own personal knowledge
and if sworn I could and would testify competently thereto under oath.

        2.          I assembled each of the documents attached hereto using a program called

FireShot Pro (“FireShot”). FireShot is a website screenshot tool used to capture the entire visible

part of a webpage and save it to a PDF. FireShot automatically annotates the screen capture to

preserve the title of the document captured, the URL to the document, and the date and time the

document was captured.

        3.          Attached hereto as Exhibit 1 is a true and correct copy of an image of the URL

http://simonandschusterpublishing.com/this-book-has-balls/index.html, which I captured on

December 18, 2018 using the FireShot program described above.

        4.          Attached hereto as Exhibit 2 is a true and correct copy of an image of the URL

https://www.deseret.com/1998/5/19/19380797/actor-ordered-to-stay-away-from-girlfriend-he-

harassed, which I captured on December 18, 2018 using the FireShot program described above.

        5.          Attached hereto as Exhibit 3 is a true and correct copy of an image of the URL

https://www.eonline.com/news/36433/michael-rapaport-sentenced-for-harassment, which I

captured on December 18, 2018 using the FireShot program described above.

        6.          Attached hereto as Exhibit 4 is a true and correct copy of an image of the URL

https://en.wikipedia.org/wiki/Michael_Rapaport, which I captured on December 18, 2018 using the

FireShot program described above.

        7.          Attached hereto as Exhibit 5 is a true and correct copy of an image of the URL

https://twitter.com/jennamarie900/status/838517401754939392 , which I captured on December




                                                   -1-
 08032-00008/3756680.5
             Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 3 of 12




18, 2018 using the FireShot program described above.

        8.          Attached hereto as Exhibit 6 is a true and correct copy of an image of the URL

https://twitter.com/mangorlas/status/88592727547/2060416, which I captured on December 18,

2018 using the FireShot program described above.

        9.          Attached hereto as Exhibit 7 is a true and correct copy of an image of the URL

https://twitter.com/RiverCafe/status/960376844611735555, which I captured on December 18,

2018 using the FireShot program described above.

        10.         Attached hereto as Exhibit 8 is a true and correct copy of an image of the URL

https://twitter.com/rant_sir/status/960309811450728448, which I captured on December 18, 2018

using the FireShot program described above.

        11.         Attached hereto as Exhibit 9 is a true and correct copy of an image of the URL

https://twitter.com/KiLLeRTerMiTe28/status/759494469179756548, which I captured on

December 18, 2018 using the FireShot program described above.

        12.         Attached hereto as Exhibit 10 is a true and correct copy of an image of the URL

https://twitter.com/kericksen80free/status/775430547350827008, which I captured on December

18, 2018 using the FireShot program described above.

        13.         Attached hereto as Exhibit 11 is a true and correct copy of an image of the URL

https://twitter.com/VanceRail/status/835348972227166208, which I captured on December 18,

2018 using the FireShot program described above.

        14.         Attached hereto as Exhibit 12 is a true and correct copy of an image of the URL

https://twitter.com/UAintBuildRome, which I captured on December 18, 2018 using the FireShot

program described above.

        15.         Attached hereto as Exhibit 13 is a true and correct copy of an image of the URL

https://twitter.com/tommy_aether/status/835621873996152838, which I captured on December 18,

2018 using the FireShot program described above.

        16.         Attached hereto as Exhibit 14 is a true and correct copy of an image of the URL

https://twitter.com/Ruthian23/status/835646976809189376, which I captured on December 18,


                                                   -2-
 08032-00008/3756680.5
           Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 4 of 12




2018 using the FireShot program described above.

        17.         Attached hereto as Exhibit 15 is a true and correct copy of an image of the URL

https://twitter.com/whitebreadsays/status/837113149266415616, which I captured on December

18, 2018 using the FireShot program described above.

        18.         Attached hereto as Exhibit 16 is a true and correct copy of an image of the URL

https://twitter.com/AaronLeyser/status/880834909778194432, which I captured on December 18,

2018 using the FireShot program described above.

        19.         Attached hereto as Exhibit 17 is a true and correct copy of an image of the URL

https://twitter.com/krabdaddyx/status/893335112129146880, which I captured on December 18,

2018 using the FireShot program described above.

        20.         Attached hereto as Exhibit 18 is a true and correct copy of an image of the URL

https://twitter.com/EbtheCeleb/status/896392863520628736, which I captured on December 18,

2018 using the FireShot program described above.

        21.         Attached hereto as Exhibit 19 is a true and correct copy of an image of the URL

https://twitter.com/Mexi_Jew/status/924312428824932352, which I captured on December 18,

2018 using the FireShot program described above.

        22.         Attached hereto as Exhibit 20 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRyanRuiz/status/835345604679172097, which I captured on December

18, 2018 using the FireShot program described above.

        23.         Attached hereto as Exhibit 21 is a true and correct copy of an image of the URL

https://www.thebiglead.com/posts/the-michael-rapaport-dan-le-batard-show-feud-has-gotten-very-

personal-01dxkjg89j44, which I captured on December 18, 2018 using the FireShot program

described above.

        24.         Attached hereto as Exhibit 22 is a true and correct copy of an image of the URL

https://awfulannouncing.com/espn/michael-rapaport-dan-le-batard-espn-twinkie-eating-f-boy.html,

which I captured on December 18, 2018 using the FireShot program described above.

        25.         Attached hereto as Exhibit 23 is a true and correct copy of an image of the URL


                                                   -3-
 08032-00008/3756680.5
           Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 5 of 12




https://www.sportingnews.com/us/other-sports/news/dan-le-batard-michael-rapaport-espn-feud-

magic-johnson-mike-ryan-ruiz-roy-bellamy-jon-weiner-stugotz-highly-

questionable/1ku3yl1t1gisv1wq5gb076clks, which I captured on December 18, 2018 using the

FireShot program described above.

        26.         Attached hereto as Exhibit 24 is a true and correct copy of an image of the URL

https://www.thewrap.com/michael-rapaport-escalates-beef-espns-twinkie-eating-f-boy-dan-le-

batard/, which I captured on December 18, 2018 using the FireShot program described above.

        27.         Attached hereto as Exhibit 25 is a true and correct copy of an image of the URL

https://thegrapevine.theroot.com/michael-rapaport-is-the-worst-kind-of-white-man-1824263881,

which I captured on December 18, 2018 using the FireShot program described above.

        28.         Attached hereto as Exhibit 26 is a true and correct copy of an image of the URL

https://theshadowleague.com/michael-rapaport-and-the-era-of-the-disrespectful-white-ally/, which

I captured on December 18, 2018 using the FireShot program described above.

        29.         Attached hereto as Exhibit 27 is a true and correct copy of an image of the URL

https://twitter.com/tariqnasheed/status/981032586905448448, which I captured on December 18,

2018 using the FireShot program described above.

        30.         Attached hereto as Exhibit 28 is a true and correct copy of an image of the URL

https://twitter.com/ABitOfKwansLife/status/981164639303053313, which I captured on December

18, 2018 using the FireShot program described above.

        31.         Attached hereto as Exhibit 29 is a true and correct copy of an image of the URL

https://twitter.com/Len1776/status/981232249126273024, which I captured on December 18, 2018

using the FireShot program described above.

        32.         Attached hereto as Exhibit 30 is a true and correct copy of an image of the URL

https://twitter.com/TellingMyTruths/status/98155994649892096, which I captured on December

18, 2018 using the FireShot program described above.

        33.         Attached hereto as Exhibit 31 is a true and correct copy of an image of the URL

https://www.thewrap.com/michael-rapaport-vents-after-seven-days-in-twitter-jail-video/, which I


                                                   -4-
 08032-00008/3756680.5
           Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 6 of 12




captured on December 18, 2018 using the FireShot program described above.

        34.         Attached hereto as Exhibit 32 is a true and correct copy of an image of the URL

https://toofab.com/2018/02/19/michael-rapaport-laura-ingraham-lebron-james-fox-news-shut-up-

and-dribble-deez-nuts-atypical/, which I captured on December 18, 2018 using the FireShot

program described above.

        35.         Attached hereto as Exhibit 33 is a true and correct copy of an image of the URL

https://www.dailywire.com/news/watch-leftist-actor-attacks-laura-ingraham-you-ryan-saavedra,

which I captured on December 18, 2018 using the FireShot program described above.

        36.         Attached hereto as Exhibit 34 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/1075427583427137541, which I captured on December

20, 2018 using the FireShot program described above.

        37.         Attached hereto as Exhibit 35 is a true and correct copy of an image of the URL

https://www.eonline.com/news/998162/michael-rapaport-s-controversial-ariana-grande-comments-

spark-major-backlash, which I captured on December 20, 2018 using the FireShot program

described above.

        38.         Attached hereto as Exhibit 36 is a true and correct copy of an image of the URL

https://www.thewrap.com/michael-rapaport-ariana-grande/, which I captured on December 20,

2018 using the FireShot program described above.

        39.         Attached hereto as Exhibit 37 is a true and correct copy of an image of the URL

https://www.buzzfeed.com/ryanschocket2/people-are-calling-this-actors-post-about-ariana-grande,

which I captured on December 20, 2018 using the FireShot program described above.

        40.          Attached hereto as Exhibit 38 is a true and correct copy of an image of the URL

https://www.usatoday.com/story/life/people/2018/12/19/michael-rapaport-slammed-sexist-

mocking-ariana-grandes-look/2368689002/, which I captured on December 20, 2018 using the

FireShot program described above.

        41.         Attached hereto as Exhibit 39 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/1075452736483676160, which I captured on December


                                                   -5-
 08032-00008/3756680.5
           Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 7 of 12




20, 2018 using the FireShot program described above.

        42.         Attached hereto as Exhibit 40 is a true and correct copy of an image of the URL

https://twitter.com/michaelrapaport/status/983493218909143040, which I captured on April 2,

2020 using the FireShot program described above.

        43.         Attached hereto as Exhibit 41 is a true and correct copy of an image of the URL

https://twitter.com/michaelrapaport/status/710278282600685568, which I captured on December

18, 2018 using the FireShot program described above.

        44.         Attached hereto as Exhibit 42 is a true and correct copy of an image of the URL

https://twitter.com/michaelrapaport/status/906879147531804672 which I captured on April 2,

2020 using the FireShot program described above.

        45.         Attached hereto as Exhibit 43 is a true and correct copy of an image of the URL

https://www.yahoo.com/lifestyle/father-apos-atypical-apos-michael-220810933.html, which I

captured on April 2, 2020 using the FireShot program described above.

        46.         Attached hereto as Exhibit 44 is a true and correct copy of an image of the URL

https://www.thewrap.com/michael-rapaport-catches-heat-for-f-ing-awful-thailand-cave-rescue-

joke/, which I captured on December 18, 2018 using the FireShot program described above.

        47.         Attached hereto as Exhibit 45 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/918108315221184512, which I captured on April 2,

2020 using the FireShot program described above.

        48.         Attached hereto as Exhibit 46 is a true and correct copy of an image of the URL

https://twitter.com/michaelrapaport/status/964707193281961984, which I captured on December

18, 2018 using the FireShot program described above.

        49.         Attached hereto as Exhibit 47 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/964738545956012032, which I captured on December

18, 2018 using the FireShot program described above.

        50.         Attached hereto as Exhibit 48 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/964714932431306753, which I captured on December


                                                   -6-
 08032-00008/3756680.5
           Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 8 of 12




18, 2018 using the FireShot program described above.

        51.         Attached hereto as Exhibit 49 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/964708475107356672, which I captured on December

18, 2018 using the FireShot program described above.

        52.         Attached hereto as Exhibit 50 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/964752895643025408, which I captured on December

18, 2018 using the FireShot program described above.

        53.         Attached hereto as Exhibit 51 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/964750268817489920, which I captured on December

18, 2018 using the FireShot program described above.

        54.         Attached hereto as Exhibit 52 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965071170943909888, which I captured on March 30,

2020 using the FireShot program described above.

        55.         Attached hereto as Exhibit 53 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965096076578455552?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        56.         Attached hereto as Exhibit 54 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965071505041195012?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        57.         Attached hereto as Exhibit 55 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965058437741604864?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        58.         Attached hereto as Exhibit 56 is a true and correct copy of an image of the URL

https://twitter.com/Kmarkobarstool/status/965088385760202752, which I captured on March 30,

2020 using the FireShot program described above.

        59.         Attached hereto as Exhibit 57 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965057393884217344?s=20, which I captured on


                                                   -7-
 08032-00008/3756680.5
           Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 9 of 12




March 30, 2020 using the FireShot program described above.

        60.         Attached hereto as Exhibit 58 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965126277358223361?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        61.         Attached hereto as Exhibit 59 is a true and correct copy of an image of the URL

https://twitter.com/stoolpresidente/status/965246177380880384?lang=en, which I captured on

March 30, 2020 using the FireShot program described above.

        62.         Attached hereto as Exhibit 60 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965040428310437889?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        63.         Attached hereto as Exhibit 61 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965040930926415872?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        64.         Attached hereto as Exhibit 62 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965042472853282816?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        65.         Attached hereto as Exhibit 63 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965043331804704770?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        66.         Attached hereto as Exhibit 64 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965044205084012544?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        67.         Attached hereto as Exhibit 65 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965047376284012544?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        68.         Attached hereto as Exhibit 66 is a true and correct copy of an image of the URL

https://twitter.com/68CElliott/status/965057401698340864, which I captured on December 18,


                                                   -8-
 08032-00008/3756680.5
          Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 10 of 12




2018 using the FireShot program described above.

        69.         Attached hereto as Exhibit 67 is a true and correct copy of an image of the URL

https://twitter.com/GoodsteinAriel/status/965108979172106240, which I captured on December

18, 2018 using the FireShot program described above.

        70.         Attached hereto as Exhibit 68 is a true and correct copy of an image of the URL

https://twitter.com/jack_kinsman/status/965069802174894080, which I captured on December 18,

2018 using the FireShot program described above.

        71.         Attached hereto as Exhibit 69 is a true and correct copy of an image of the URL

https://twitter.com/ScottCampbell13/status/965152171275800576, which I captured on December

18, 2018 using the FireShot program described above.

        72.         Attached hereto as Exhibit 70 is a true and correct copy of an image of the URL

https://twitter.com/Chesser91/status/965135650465943552, which I captured on December 18,

2018 using the FireShot program described above.

        73.         Attached hereto as Exhibit 71 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965071782159011840, which I captured on December

18, 2018 using the FireShot program described above.

        74.         Attached hereto as Exhibit 72 is a true and correct copy of an image of the URL

https://twitter.com/kmarkobarstool/status/965046973203132416, which I captured on December

18, 2018 using the FireShot program described above.

        75.         Attached hereto as Exhibit 73 is a true and correct copy of an image of the URL

https://twitter.com/Kmarkobarstool/status/965088385760202752, which I captured on March 30,

2020 using the FireShot program described above.

        76.         Attached hereto as Exhibit 74 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965057393884217344?s=20, which I captured on

March 30, 2020 using the FireShot program described above.

        77.         Attached hereto as Exhibit 75 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/965126277358223361?s=20, which I captured on


                                                   -9-
 08032-00008/3756680.5
          Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 11 of 12




March 30, 2020 using the FireShot program described above.

         78.        Attached hereto as Exhibit 76 is a true and correct copy of an image of the URL

https://twitter.com/stoolpresidente/status/965246177380880384?lang=en, which I captured on

March 30, 2020 using the FireShot program described above.

         79.        Attached hereto as Exhibit 77 is a true and correct copy of an image of the URL

https://twitter.com/barstoolsports/status/965309612831330304, which I captured on December 18,

2018 using the FireShot program described above.

         80.        Attached hereto as Exhibit 78 is a true and correct copy of an image of the URL

https://twitter.com/MichaelRapaport/status/966442354692431872, which I captured on December

18, 2018 using the FireShot program described above.

         81.        An audio file downloaded by my colleague Curtis Pickrell (“Pickrell”), under my

supervision, from https://iamrapaportpodcast.libsyn.com/website on August 20, 2019, which was

titled Episode 269 of the “I AM RAPAPORT: STEREO PODCAST,” and dated February 28,

2017, is being identified as Exhibit 79 and will be provided to the Court via a flash drive.

         82.        A video file downloaded by Mr. Pickrell under my supervision from twitter.com

on March 19, 2020, titled “Emergency Press Conference - @MichaelRapaport is fired,” and dated

February 18, 2018, is being identified as Exhibit 80 and will be provided to the Court via a flash

drive.

         83.        A video file downloaded by Mr. Pickrell under my supervision from

www.youtube.com on March 30, 2020, titled “Michael Rapaport Speaks Out on Getting Fired

‘Emergency Press Conference,’” and dated February 18, 2018, is being identified as Exhibit 81

and will be provided to the Court via a flash drive.

         84.        A video file that was produced by Plaintiffs, and is Bates numbered RAP023509,

is being identified as Exhibit 82, and will be provided to the Court via a flash drive.


          I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.


                                                   -10-
 08032-00008/3756680.5
         Case 1:18-cv-08783-NRB Document 131 Filed 04/08/20 Page 12 of 12




         Executed this 7th day of April 2020 at Los Angeles, California.




                                             JoAnna Blythe


                                            Respectfully submitted,

                                            GREENBERG GLUSKER FIELDS CLAMAN &
                                            MACHTINGER LLP



                                            By:/s/ Aaron J. Moss
                                               Aaron J. Moss (AMoss@ggfirm.com)
                                               Ricardo P. Cestero (RCestero@ggfirm.com)
                                               Steven A. Stein (SStein@ggfirm.com)
                                               2049 Century Park East, 26th Floor
                                               Los Angeles, CA 90067-3101
                                               (310) 553-3610 Telephone
                                               (310) 553-0687 Facsimile

                                                HERRICK FEINSTEIN, LLP
                                                Barry Werbin (BWerbin@Herrick.com)
                                                Elena McDermott (EMcdermott@Herrick.com)
                                                2 Park Avenue
                                                New York, NY 10016
                                                (212) 592-1400 Telephone
                                                (212) 592-1500 Facsimile

                                                Attorneys for Defendants




                                               -11-
08032-00008/3756680.5
